UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6152



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK VINCENT REDD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-97-6, CA-00-642)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Vincent Redd seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and his motion for reconsideration.   We have reviewed

the record and the district court’s memorandum opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Redd, Nos. CR-97-6; CA-00-642 (E.D.

Va. filed Oct. 12, 2000, entered Oct. 13, 2000; Nov. 3, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2